NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 3, 2016* 
                                Decided February 3, 2016 
                                              
                                          Before 
 
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐2672 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Central District of Illinois. 
                                                
      v.                                       No. 06‐20028‐001 
                                                
OTHIENO O. LUCAS,                              James E. Shadid, 
      Defendant‐Appellant.                     Chief Judge. 
                                                
                                        O R D E R 

       Othieno Lucas appeals from an order reducing by 18 months his sentence for 
possessing with intent to distribute crack cocaine. See 18 U.S.C. § 3582(c)(2); U.S.S.G. 
§ 1B1.10(d); U.S.S.G. supp. to app. C., amend. 782 (2014). Lucas argues that the district 
court should have reduced his sentence even further, but we conclude that the court 
acted within its discretion in declining to do so. Thus we affirm. 


                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2672                                                                            Page 2 
 
        
       Lucas pleaded guilty in 2006 to possession with intent to distribute at least 
50 grams of crack cocaine. See 21 U.S.C. § 841(a)(1). The district court calculated a 
guidelines range of 292 to 365 months’ imprisonment based on a total offense level of 37 
and a criminal history category of IV. After granting the government’s motion for a 25% 
reduction based on substantial assistance, see U.S.S.G. § 5K1.1, the court sentenced Lucas 
to 220 months.   
        
       In 2008 Lucas filed his first motion under § 3582(c)(2) based on Amendment 706 
to the Sentencing Guidelines, which retroactively reduced by two the base offense level 
assigned to most drug offenses. The district court granted the motion, thereby lowering 
the guidelines range to 235 to 293 months, and applied the same 25% reduction for 
substantial assistance to reach a new sentence of 176 months. We affirmed. United States 
v. Lucas, No. 08‐2879 (7th Cir. Feb. 17, 2009).   
        
       In 2014 Lucas moved again for a reduction under § 3582(c)(2), this time based on 
Amendment 782, which further lowered by two the base offense levels assigned to most 
drug quantities in U.S.S.G. § 2D1.1. See U.S.S.G. § 1B1.10(d); U.S.S.G. supp. to app. C., 
amend. 782 (2014); see United States v. Newman, 794 F.3d 784, 785 (7th Cir. 2015). This 
reduction would have moved the guidelines range to 188 to 235 months, and Lucas 
sought another 25% reduction from the bottom of that range to 141 months. Although 
the government agreed that Lucas qualified for a reduced sentence, it opposed the 
request on the ground that Lucas posed a danger to public safety. The government 
highlighted Lucas’s many disciplinary infractions in state and federal prison, and 
primarily his more recent possession of a shank that showed an intent to harm others 
and an inability to put his violent past behind him. The government also pointed to 
Lucas’s 1995 conviction for first‐degree murder, several parole violations, and a 
disciplinary action in 2014 for possessing synthetic marijuana. 
        
       The district court conducted a hearing and sentenced Lucas below the guidelines 
to 158 months—an 18‐month reduction. The court acknowledged that some reduction 
was warranted based on Lucas’s educational achievements in prison, but the court 
declined to grant a full reduction because it concluded that Lucas’s many 
post‐sentencing violations—particularly his most recent violation for possessing 
marijuana—reflected an inability to follow rules and the threat he posed to public safety. 
Granting Lucas’s request for a full 35‐month reduction would send the wrong message, 
the court said, given the fact that he possessed the marijuana just two days after he filed 
his motion.   
No. 15‐2672                                                                           Page 3 
 
         
        On appeal Lucas maintains that he should have received an even lower sentence 
and argues that the court overstated the danger that he poses to public safety. His 
20‐year‐old murder conviction is too dated to bear on his current sentence, he says, and 
his disciplinary infractions while in prison on the current offense do not show any 
pattern of violence or aggressive behavior. 
         
        But the district court did not abuse its discretion in declining to grant Lucas the 
full 35‐month reduction. In determining the appropriate amount of a reduction—if 
any—under § 3582(c)(2), the court must consider any public safety concerns as well as 
the sentencing factors listed in 18 U.S.C. § 3553(a), and the court may consider the 
defendant’s post‐sentencing conduct. U.S.S.G. § 1B.10 cmt. n.1(B); see United States v. 
Young, 555 F.3d 611, 614 (7th Cir. 2009). The court here reasonably concluded that 
Lucas’s many disciplinary infractions—including the one for possessing marijuana after 
he filed this motion—demonstrate an unwillingness to follow rules that could present a 
danger to the community when he is released. 
         
                                                                                 AFFIRMED.